   19-00443-NPO Dkt 42 Filed 03/22/19 Entered 03/22/19 15:16:03 Page 1 of 3



__________________________________________________________________
                                               SO ORDERED,



                                               Judge Neil P. Olack
                                               United States Bankruptcy Judge
                                               Date Signed: March 22, 2019

              The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                   JACKSON DIVISION

 IN RE:                            :                 CASE NO.: 19-00443-NPO
                                   :                 CHAPTER: 13
                                   :
                                   :
 VANESSA GREGORY                   :
      Debtor                       :
 --------------------------------- -                 ---------------------------------
 THE BANK OF NEW YORK MELLON       :
 TRUST COMPANY, N.A., NOT IN ITS   :
 INDIVIDUAL CAPACITY, BUT SOLELY   :
 AS TRUSTEE OF NRZ PASS-THROUGH    :
 TRUST EBO I FOR THE BENEFIT OF    :
 THE HOLDERS OF THE SERIES 2017-1  :
 CERTIFICATES                      :
      Movant,                      :
                                   :                 CONTESTED MATTER
 vs.                               :
                                   :
 VANESSA GREGORY                   :
 JAMES L. HENLEY, JR., Trustee     :
       Respondents                 :

           ORDER GRANTING MOTION TO VALIDATE FORECLOSURE SALE

        The Bank of New York Mellon Trust Company, N.A., not in its individual capacity, but

 solely as Trustee of NRZ Pass-Through Trust EBO I for the benefit of the Holders of the Series

 2017-1 Certificates, for itself, its successors and assigns (the “Movant”), filed Motion to Validate

 Foreclosure Sale (the “Motion”) (Dkt. No. 30). Movant is an entity entitled to enforce a Deed of
  19-00443-NPO Dkt 42 Filed 03/22/19 Entered 03/22/19 15:16:03 Page 2 of 3



Trust and Promissory Note relevant to certain real property located at 5811 KINGS PLACE,

JACKSON, MS 39211 (the “Property”). Movant seeks an Order Validating the Foreclosure Sale of

the property conducted on February 6, 2019. After proper notice was given the Debtor did not file a

Response on or before the Response Deadline of March 19, 2019. Neither the Debtor or the Trustee

opposed the Motion; accordingly, it is hereby

       ORDERED that the Foreclosure Sale conducted as to the Property on February 6, 2019, is

valid to the extent valid under Mississippi Law.


                                     ###END OF ORDER###

Prepared and Submitted by:

/s/ Natalie Brown
Natalie Brown
MS State Bar No. 100802
Rubin Lublin, LLC
428 North Lamar Blvd, Suite 107
Oxford, MS 38655
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Creditor
  19-00443-NPO Dkt 42 Filed 03/22/19 Entered 03/22/19 15:16:03 Page 3 of 3



                                  DISTRIBUTION LIST
Vanessa Gregory
5811 King`s Pl
Jackson, MS 39209

Marquis D Rose, Esq.
Post Office Box 16344
460 Briarwood Drive
Ste 400
Jackson, MS 39236

James L. Henley, Jr., Trustee
P.O. Box 31980
Jackson, MS 39286

United States Trustee
501 E. Court Street
Suite 6-430
Jackson, MS 39201

Natalie Brown, Esq.
Rubin Lublin, LLC
428 North Lamar Blvd, Suite 107
Oxford, MS 38655
